Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	The apparatus of claim 10, is interpreted to be the first base station and the base station of claim 10 is interpreted to be the second base station. Applicant may wish to make this clear.

Claim Rejections - 35 USC § 102/103
102:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

103:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 5-9, 16-19, 20-24,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2020/0329399 hereafter Chung). 
Claims 10-15, 25-30, are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Nuggehalli (US 2019/0104560).

For claims 1, 16, 10, 25,  Chung discloses a base station (e.g. 1103 Figure 11)  and an UE (e.g. UE 1100 Figure 11, 100 Figure 1) comprising a processor (120 Figure 1); a memory coupled with the processor (130 Figure 1); and instructions stored in the memory (140 Figure 1) and executable by the processor to cause the apparatus to ([0043] via software): UE attempt to receive, from a first base station (e.g. MN Figure 11), data via a first communication link (5G link [0211]); generate a radio link control (RLC) status report (measurement report 1116  Figure 11 via 972a RLC Figure 9B) indicating a status of the data at the apparatus (via split bear configuration Figure 3C) ; and transmit, to a second base station (e.g. SN Figure 11), the RLC status report via a second communication link (e.g. LTE link [0211] data transmitted in E-UTRA new radio dual connectivity EN-DC mode Figure 5A [0093]). 

For claims 10 and 25, Chung discloses forwarding to the second base station (e.g. SN Figure 11), the RLC status report via a backhaul link (1118 Figure 11 [0093] directly between base stations).  Chung does not explicitly disclose details of the base station apparatus. 
However, Nuggehalli, in the same field of dual connectivity with an NR link and LTE link discloses for claim 10, MeNB (Figure 2) with a processor (232 Figure 2), a memory (231 Figure 2) and instructions stored in the memory for execution by the processor (234 software program [0024]). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt the additional details provided by Nuggehalli regarding the apparatus of the base station operating in dual connectivity [0004].  

For claims 2, 17, Chung discloses attempt to receive the data via the first communication link (5G network Figure 2A) in a first frequency band (band from 6 GHz to 60 GHz [0063]); and transmit the RLC status report via the second communication link (Figure 2A legacy network) in a second frequency band (6 GHz or less [0063]).

 For claims 3, 18, Chung discloses wherein the first frequency band is higher than the second frequency band (greater vs less than 6 GHz [0063]).

For claims 4, 19, Chung discloses wherein the first frequency band is above 24 GHz ([0224] FR2), and the second frequency band is below 6 GHz ([0094] e.g. LTE).

For claims 5, 20, 12, 27, Chung discloses wherein the first base station (e.g. 520b Figure 5A) is configured as a secondary cell group (SCG) ([0095] SCG 520b as primary path)  and the second base station (520a Figure 5A) is configured as a master cell group (MCG) ([0095] MCG 520a as secondary path).

For claims 6, 21, 14, 29, Chung discloses wherein the data includes packets (e.g. 911 Figure 9C), and the RLC status report (902 Figure 9C RLC retransmissions [0100]) identifies one or more of the packets that are not successfully received (SCG RLC failure [0100]).

For claims 7, 22, 15, 30, Chung discloses wherein the data includes packet segments (e.g. RLC SDUs 922, 924, 926 [0201]), and the RLC status report identifies one or more of the packet segments that are not successfully received by the apparatus ([0187] RLC status report function as retransmission request for lost RLC SDUs).

For claims 8, 23, 26, 11, Chung discloses transmitting the RLC status report on a logical channel (e.g. thru MAC 973 [0188]) via the second communication link ([0205] reflecting RLC PDU 990a NR PDCP to LTE RLC PDU 990b under dual connectivity). 

For claims 9, 24, 13, 28, Chung discloses wherein the first communication link (primary path 531 Figure 5B) is a new radio (NR) link (e.g. NR RLC 543 Figure 5B) and the second communication link (secondary path 532 Figure 5B) is a long-term evolution (LTE) link (e.g. LTE RLC 542 Figure 5B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415